DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment / Restriction election received on 11/03/2022 has been acknowledged. Claims 1-18 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Species 2 (figures 3A center, 3B left, and 4A-4D) in the reply filed on 11/03/2022 is acknowledged.
2.	Claims 4-8 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Species 3. Election was made without traverse in the reply filed on 11/03/2022.


	Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
As per claim 13, at line 2, the claim ends with the wrong punctuation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 9-11 and 13, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 9, at lines 4 and 6, and claim 13 at line 2, the recitation “a work point” renders the claim indefinite because it is unclear as to what is being referred to as a “work point”. The terminology is not defined in the specification and therefore will be interpreted to refer to an arbitrary point.
As per claim 9, at lines 4 and 6, the recitation “the standard truss” and “the motor truss” render the claim indefinite because they lack antecedent basis.
As per claim 10, at line 1, the recitation “the at least one motor truss” renders the claim indefinite because it lacks antecedent basis.
As per claim 11, at line 3, the recitation “the pair of brace assemblies” renders the claim indefinite because it lacks antecedent basis.
As per claim 13, at line 2, the recitation “the first truss foundation” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (DE 20 2015003869 U1) with Espacenet translation.

As per claim 1, Werner teaches a system for supporting a tracker drive motor (single axis solar tracker; paragraph 1, with motor; paragraph 9) comprising: a first truss foundation (9-left); a second truss foundation (9-right); a leg brace (38) connected to respective ones of the first and second truss foundations (figure 3); and a double truss bracket (37) interconnecting the first and second truss foundations and the pair of leg braces (figure 3) to provide a tracker motor mounting surface that resists lateral loads and bending moments (it is understood that the configuration is capable of providing a tracker motor mounting surface that resists lateral loads and bending moments).
Werner fails to disclose a pair of leg braces and a pair of double truss brackets. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate leg brace and a duplicate double truss bracket, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate leg brace and a duplicate double truss bracket, in order to maintain structural integrity of the solar assembly in the event that one of the pair of supports were to fail.
As per claim 2, Werner teaches a tracker drive motor (15) on the mounting surface (figure 10).
As per claim 3, Werner teaches a torque tube (1) rotatably attached to the drive motor (paragraph 33).
As per claim 9, Werner teaches a single axis tracker (single axis solar tracker; paragraph 1) comprising: a plurality of first standard truss foundations (1st pair of legs 9; figure 1), each first standard truss foundation supporting a tracker torque tube (1) so that a rotational axis of the tracker torque tube is aligned with a work point of the standard truss (arbitrary point aligned with the rotational axis of a truss; figure 1); and at least one motor truss foundation (2nd pair of legs adjacent to 1st pair of legs 9; figure 1) supporting a tracker motor assembly (15) so that a rotational axis of the tracker motor is positioned below a work point of the motor truss (arbitrary point positioned below a position of a truss; figure 1), wherein the at least one motor truss foundation comprises a pair of interconnected adjacent truss foundations (9; figure 1).
As per claim 10, Werner teaches the at least one motor truss comprises a leg brace (38) each connected to one truss of the pair of interconnected adjacent truss foundations (figure 3).
Werner fails to disclose a pair of leg braces. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate leg brace, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate leg brace, in order to maintain structural integrity of the solar assembly in the event that one of the pair of supports were to fail.
As per claim 11, Werner teaches the at least one motor truss comprises a truss bracket (37) interconnecting the pair of interconnected adjacent truss foundations and the pair of brace assemblies (figure 3).
Werner fails to disclose a pair of truss brackets. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate double truss bracket, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate truss bracket, in order to maintain structural integrity of the solar assembly in the event that one of the pair of supports were to fail.
As per claim 12, Werner teaches a single axis tracker (single axis solar tracker; paragraph 1) comprising: a plurality of first truss foundations (1st pair of legs 9; figure 1), each first truss foundation comprising a pair of angled truss legs joined together (figure 3) with a first truss cap (5) and supporting a bearing assembly of the tracker (figure 7); at least one second truss foundation (2nd pair of legs adjacent to 1st pair of legs 9; figure 1), the at least one second truss foundation comprising a pair of angled truss legs joined together with a second truss cap (figure 1) and supporting a torque tube drive motor assembly (figures 1 and 7).
As per claim 13, Werner teaches each of the first truss foundations aligns a rotational axis of the tracker with a work point of the first truss foundation (arbitrary point aligned with the rotational axis of a truss; figure 1).
As per claim 14, Werner teaches the at least one second truss foundation aligns the rotational axis of the tracker below a work point of the at least one second truss foundation (arbitrary point positioned below a position of the at least one second truss foundation; figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to truss foundations in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635